Order of disposition, Family Court, Bronx County (Myrna Martinez-Perez, J.), *293entered on or about May 12, 2000, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree, grand larceny in the fourth degree, and criminal possession of stolen property in the fifth degree, and placed him with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility. Appellant’s “participation in the robbery was clearly established by evidence of his conduct before, during and after the crime” (People v Johnson, 226 AD2d 292, 292, lv denied 88 NY2d 967). The credible evidence established that appellant and his companion approached the victim together, that appellant initially asked for and received money from the victim, that appellant acted as a lookout while his companion forcibly stole additional money, and that appellant and his companion fled together. Concur— Nardelli, J.P., Mazzarelli, Buckley, Ellerin and Lemer, JJ.